DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Allowability of Claims
2.	The indicated allowability of claims 1, 4-12 and 15-17 is withdrawn in view of newly discovered references U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al., U.S. Patent Pub. No. 2010/0253623 A1 to Wei et al., U.S. Patent No. 5,900,863 A to Numazaki, Korea Patent Pub. No. 20110083115 A1 to Han, U.S. Patent Pub. No. 20140172373 A1 to Edwards, U.S. Patent Pub. No. 2019/0113966 A1 to Connellan et al. and U.S. Patent Pub. No. 2009/0128489 A1 to Liberty et al..  Rejection of claims 1, 3-12 and 14-15 of applicant’s 05/06/2022 response based on the newly cited references follows.
Summary of Response
3.	The 05/06/2022 response includes: (a) the specification is currently amended; (b) claims 1, 3-12 and 15 are currently amended; (c) claim 14 is original; (d) claims 2 and 13 are canceled; and (e) the grounds for rejection set forth in the 02/09/2022 office action are traversed.  Claims 1, 3-12 and 14-15 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3-12 and 14-15 have been considered but are moot because the new ground of rejection of claims 1, 3-12 and 14-15 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification Objections
5.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY APPARATUS INCLUDING AN INPUT DEVICE AND A PLURALITY OF ANTENNA MODULES, DISPLAY SYSTEM, AND CONTROL METHOD THEREOF”.
6.	The abstract needs to be amended to: (i) be only one paragraph (see MPEP 608.01(b), especially – “The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 150 to 150 words in length)”; (ii) remove “[t]he disclosure provides” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (iii) remove “a display apparatus, a display system, and a control method thereof” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 5, 7-8, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al. (“Deliwala”) in view of U.S. Patent Pub. No. 2010/0253623 A1 to Wei et al. (“Wei”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Deliwala discloses a display system (FIGs. 10-11; ¶¶0079, 0083) comprising:
	a display(1040, 1110)(FIGs. 10-11; ¶¶0079, 0083);
	an input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0022, 0079, 0085);
	a plurality of antenna modules(PSDs; 620.1, 620.2)(FIG. 6A; ¶¶0042, 0056, 0074, ¶0060, especially -"the movable device 640 may communicate with the console 610 using radio waves") configured to transmit a position detection signal (FIGs. 6A, 10, 11; ¶0056), receive a reflection signal of the position detection signal that is reflected from the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0049, 0058) and a surrounding object(an ambient light source or a person or another movable device 1020.2)(FIG. 10; ¶¶0027, 0029, 0079, 0094-0095, 0097); and
	a controller(1120)(FIG. 11; ¶0083) configured to perform control to cause a pointer(cursor)(¶0083) to be displayed on the display(1040, 1110)(FIGs. 10-11; ¶¶0079, 0083) based on a position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0022, 0079, 0085) according to the received reflection signal (FIGs. 6A, 6B, 11; ¶¶0056, 0058, 0083, 0085),
	wherein the controller(1120)(FIG. 11; ¶0083) is configured to: determine a current position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0083-0085) by calculating distances to the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0083-0085) from positions of the plurality of antenna modules(PSDs; 620.1, 620.2)(FIG. 6A; ¶¶0042, 0056, 0074, especially – “The light sources 910 may be the light detectors 910”) based on the reflection signal reflected (FIGs. 6A, 6B, 11; ¶¶0021, 0030, 0056, 0058, 0083, 0085).
Deliwala does not expressly disclose an input device configured to transmit an initial position signal; cause a pointer to be displayed on the display based on a position of the input device according to the received initial position signal, wherein the controller is configured to: determine an initial position of the input device based on the initial position signal; and determine a current position of the input device based on the reflection signal reflected within a predetermined range of the initial position.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Wei discloses an input device(40)(FIG. 3; ¶0054) configured to transmit an initial position signal (FIGs. 3, 8; ¶¶0054, 0080-0082); cause a current coordinate of the input device to be set on the display(50)(FIG. 3; ¶0054) based on a position of the input device(40)(FIGs. 3, 4B: 30, 32; ¶¶0054, 0058, 0080-0081) according to the received initial position signal (FIG. 3: 40; ¶¶0054, 0080-0081); wherein the controller(30)(FIG. 4B; ¶0058) is configured to: determine an initial position of the input device(40)(FIGs. 3, 4B: 30, 32; ¶¶0054, 0058, 0080-0081) based on the initial position signal (FIG. 3: 40; ¶¶0054, 0080-0081).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala with Wei to provide a display system that sets the initial position of the input device to a position on the display (¶0082).
Deliwala and Wei teach cause a pointer to be displayed on the display based on a position of the input device according to the received initial position signal (Deliwala: FIGs. 1, 10, 11: 110 or 1020.1 or 1130, 1040, 1110, 1120, cursor; ¶¶0022, 0079, 0083, 0085; Wei: FIGs. 3, 4B: 30, 32, 40; ¶¶0054, 0058, 0080-0082); and determine a current position of the input device based on the reflection signal reflected within a predetermined range of the initial position (Deliwala: 110 or 1020.1 or 1130; PSDs; 620.1, 620.2)(FIGs. 1, 10, 11; ¶¶0042, 0056, 0074, 0083-0085; Wei: FIGs. 3, 8: 40; ¶¶0054, 0080-0082 – a current position of the input device is determined based on the reflection signal inherently being within a predetermined range of the input device’s initial position, in which the range represents the area in which a reflected signal is able to be detected by the antenna modules.).

As to claim 3, Deliwala and Wei teach the display system of claim 1, as applied above.
Wei further discloses wherein the input device(40)(FIG. 3; ¶0054) is configured to stop transmitting the initial position signal (FIGs. 3, 8: 40; ¶¶0054, 0080-0082 – input device transmits the initial position signal during the time the user presses the initializing key) after transmitting the initial position signal (FIGs. 3, 8: 40; ¶¶0054, 0080-0082) for a predetermined time (FIGs. 3, 8: 40; ¶¶0054, 0080-0082 – input device transmits the initial position signal during the time the user presses the initializing key and the user inherently stops pressing the key after pressing it so that the cursor may be moved from the initial position.). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Wei’s further teachings to provide a display system that conserves power by transmitting the initial position of the input device only when a user presses a button on the input device.

As to claim 5, Deliwala and Wei teach the display system of claim 1, as applied above.
Wei further discloses wherein, when a user switches the input device(40)(FIG. 3; ¶0054) to an On-state(FIG. 8: PRESS INITIALIZING KEY; ¶0080), the input device(40)(FIG. 3; ¶0054) transmits the initial position signal (FIGs. 3, 8; ¶¶0054, 0080-0082).
The motivation to combine the additional limitations of Wei is for the same reason set forth above for claim 1.

As to claim 7, Deliwala and Wei teach the display system of claim 1, as applied above.
Wei further discloses wherein the controller(30)(FIG. 4B; ¶0058) is configured to calculate distances to the input device(40)(FIG. 3; ¶¶0051, 0054, 0065) from the plurality of antenna modules(P1-P4)(FIG. 3; ¶¶0051, 0054, 0063-0065) based on at least one of a time of arrival of the reflection signal reflected from the input device(40)(FIGs. 3, 5-6B; ¶¶0051, 0054, 0063-0065). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Wei’s further teachings to provide a display system that is able to quickly determine the position of the input device to lower the lag time for updating the pointer’s position.

As to claim 8, Deliwala and Wei teach the display system of claim 1, as applied above.
Deliwala further discloses wherein the controller(1120)(FIG. 11; ¶0083) is configured to determine a current position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0083-0085) based on a reflection signal (FIGs. 6A, 6B, 11; ¶¶0060, 0083, 0085) excluding the reflection signal reflected from the surrounding object(an ambient light source, a finger, a person or another movable device 1020.2)(FIG. 10; ¶¶0060, 0079, 0090, 0095, 0097) using the reflection signal received at a current point of time (FIGs. 6A, 6B, 11; ¶¶0060, 0083, 0085).
Wei further discloses wherein the controller(30)(FIG. 4B; ¶0058)  is configured to determine a current position of the input device(40)(FIG. 3; ¶¶0051, 0054, 0062-0065) using a previous reflection signal received at a predetermined previous point of time (¶0045-0051, 0062-0065) and the reflection signal received at a current point of time (¶0045-0051, 0062-0065).
The motivation to combine Wei’s further teachings is set forth above for claim 7.

As to claim 12, Deliwala discloses a method of controlling a display system (FIGs. 10-11; ¶¶0079, 0083-0085), the method (FIGs. 10-11; ¶¶0079, 0083-0085) comprising:
	an input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0022, 0079, 0085);
	a plurality of antenna modules(PSDs; 620.1, 620.2)(FIG. 6A; ¶¶0042, 0056, 0074, especially – “The light sources 910 may be the light detectors 910”), and transmitting a position detection signal (FIGs. 6A, 10, 11; ¶0056) and receiving a reflection signal of the position detection signal that is reflected from the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0049, 0058) and a surrounding object(an ambient light source or a person or another movable device 1020.2)(FIG. 10; ¶¶0027, 0029, 0079, 0094-0095, 0097);
	determining a current position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0083-0085) by calculating distances to the input device from positions of the plurality of antenna modules(PSDs; 620.1, 620.2)(FIG. 6A; ¶¶0042, 0056, 0074, especially – “The light sources 910 may be the light detectors 910”) based on the reflection signal reflected (FIGs. 6A, 6B, 11; ¶¶0021, 0030, 0056, 0058, 0083, 0085); and
	displaying a pointer(cursor)(¶0083) on a display(1040, 1110)(FIGs. 10-11; ¶¶0079, 0083) based on the current position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0022, 0056, 0058, 0079, 0083, 0085).
Deliwala does not expressly disclose transmitting, by an input device, an initial position signal; receiving, by a plurality of antenna modules, the initial position signal from the input device; determining an initial position of the input device based on the initial position signal; determining a current position of the input device based on the reflection signal reflected within a predetermined range of the initial position.
Wei discloses transmitting, by an input device(40)(FIG. 3; ¶0054), an initial position signal (FIGs. 3, 8; ¶¶0054, 0080-0082); receiving, by a plurality of antenna modules, the initial position signal from the input device (¶0080); determining an initial position of the input device(40)(FIGs. 3, 4B: 30, 32; ¶¶0054, 0058, 0080-0081) based on the initial position signal (FIG. 3: 40; ¶¶0054, 0080-0082).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala with Wei to provide a method of controlling a display system that sets the initial position of the input device to a position on the display (¶0082).
Deliwala and Wei teach determining a current position of the input device based on the reflection signal reflected within a predetermined range of the initial position (Deliwala: 110 or 1020.1 or 1130; PSDs; 620.1, 620.2)(FIGs. 1, 10, 11; ¶¶0042, 0056, 00740083-0085; Wei: FIGs. 3, 8: 40; ¶¶0054, 0080-0082 – a current position of the input device is determined based on the reflection signal inherently being within a predetermined range of the input device’s initial position, in which the range represents the area in which a reflected signal is able to be detected by the antenna modules.).

	As to claim 14, Deliwala and Wei teach the method of claim 12, as applied above.
Wei further discloses further comprising stopping, by the input device (40)(FIG. 3; ¶0054), transmitting the initial position signal after transmitting the initial position signal for a predetermined time (FIGs. 3, 8: 40; ¶¶0054, 0080-0082 – input device transmits the initial position signal during the time the user presses the initializing key and the user inherently stops pressing the key after pressing it so that the cursor may be moved from the initial position.). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Wei’s further teachings to provide a method of controlling a display system that conserves power by transmitting the initial position of the input device only when a user presses a button on the input device.

As to claim 15, Deliwala discloses a display apparatus (FIGs. 10-11; ¶¶0079, 0083) comprising:
	a display(1040, 1110)(FIGs. 10-11; ¶¶0079, 0083);
a plurality of antenna modules(PSDs; 620.1, 620.2)(FIG. 6A; ¶¶0042, 0056, 0074, especially – “The light sources 910 may be the light detectors 910”) configured to transmit a position detection signal (FIGs. 6A, 10, 11; ¶0056), receive a reflection signal of the position detection signal that is reflected from an input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0049, 0058) and a surrounding object(an ambient light source or a person or another movable device 1020.2)(FIG. 10; ¶¶0027, 0029, 0079, 0094-0095, 0097); and 
a controller(1120)(FIG. 11; ¶0083) configured to perform control to cause a pointer(cursor)(¶0083) to be displayed on the display(1040, 1110)(FIGs. 10-11; ¶¶0079, 0083) according to a current position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0022, 0079, 0085) determined based on the reflection signal (FIGs. 6A, 6B, 11; ¶¶0056, 0058, 0083, 0085), wherein the controller (1120)(FIG. 11; ¶0083) is further configured to: determine the current position of the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0083-0085) by calculating distances to the input device(110 or 1020.1 or 1130)(FIGs. 1, 10, 11; ¶¶0083-0085) from positions of the plurality of antenna modules(PSDs; 620.1, 620.2)(FIG. 6A; ¶¶0042, 0056, 0074, especially – “The light sources 910 may be the light detectors 910”) based on the reflection signal reflected (FIGs. 6A, 6B, 11; ¶¶0021, 0030, 0056, 0058, 0083, 0085). 
Deliwala does not expressly disclose and receive an initial position signal transmitted from the input device; a controller configured to perform control to cause a pointer to be displayed on the display according to a current position of the input device determined based on the initial position signal; wherein the controller is further configured to: determine an initial position of the input device based on the initial position signal; determine the current position of the input device based on the reflection signal reflected within a predetermined range of the initial position.
	Wei discloses and receive an initial position signal (FIGs. 3, 8; ¶¶0054, 0080-0082) transmitted from the input device(40)(FIG. 3; ¶0054); a controller(30)(FIG. 4B; ¶0058) configured to perform control (FIG. 4B: 30; ¶0058) to cause a current coordinate of the input device to be set on the display(50)(FIG. 3; ¶0054) according to a current position of the input device(40)(FIG. 3; ¶0054) determined based on the initial position signal(40)(FIGs. 3, 4B: 30, 32; ¶¶0054, 0058, 0080-0082); wherein the controller(30)(FIG. 4B; ¶0058) is further configured to: determine an initial position of the input device(40)(FIGs. 3, 4B: 30, 32; ¶¶0054, 0058, 0080-0081) based on the initial position signal (FIG. 3: 40; ¶¶0054, 0080-0081).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala with Wei to provide a display apparatus that sets the initial position of the input device to a position on the display (¶0082).
Deliwala and Wei teach a controller configured to perform control to cause a pointer to be displayed on the display according to a current position of the input device determined based on the initial position signal (Deliwala: FIGs. 1, 10, 11: 110 or 1020.1 or 1130, 1040, 1110, 1120, cursor; ¶¶0022, 0079, 0083, 0085; Wei: FIGs. 3, 4B: 30, 32, 40; ¶¶0054, 0058, 0080-0082); determine the current position of the input device based on the reflection signal reflected within a predetermined range of the initial position (Deliwala: 110 or 1020.1 or 1130; PSDs; 620.1, 620.2)(FIGs. 1, 10, 11; ¶¶0042, 0056, 00740083-0085; Wei: FIGs. 3, 8: 40; ¶0082 – the input device must move within a predetermined range of the initial coordinate system to have the pointer’s position appear on the display).
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al. (“Deliwala”) in view of U.S. Patent Pub. No. 2010/0253623 A1 to Wei et al. (“Wei”) as applied to claim 1 above, in view of U.S. Patent No. 5,900,863 A to Numazaki.
As to claim 4, Deliwala and Wei teach the display system of claim 1, as applied above.
Deliwala and Wei do not expressly disclose wherein the controller is configured to determine a current position of the input device based on the reflection signal that has a signal magnitude whose change amount exceeds a reference value.
Numazaki discloses wherein the controller is configured to determine a current position of the input device based on the reflection signal that has a signal magnitude (see Figs. 25B, 27B) whose change amount exceeds a reference value (Figs. 23-24, 25B, 27B; col 29, ln 1-6). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala with Wei to provide a display system that prevents making an inaccurate position determination (Figs. 23-24, 25B, 27B; col 29, ln 1-6).
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al. (“Deliwala”) in view of U.S. Patent Pub. No. 2010/0253623 A1 to Wei et al. (“Wei”) as applied to claim 1 above, in view of Korea Patent Pub. No. 20110083115 A1 to Han.
As to claim 6, Deliwala and Wei teach the display system of claim 1, as applied above.
Deliwala and Wei do not expressly disclose wherein the input device is configured to transmit the initial position signal having a frequency band that matches a frequency band of the position detection signal.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Han discloses wherein the input device(100)(FIG. 4; p 6, ¶1) is configured to transmit a signal (p 4, ¶8, p 6, ¶1, p 8, ¶9) having a frequency band (p 6, ¶1) that matches a frequency band (p 6, ¶1) of the signals sent and received by the display(200)(FIG. 4; p 5, ¶¶2-3, p 6, ¶1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Han to provide a display system that limits the amount of noise detected so as to provide a more accurate position of the input device.
Deliwala, Wei and Han teach wherein the input device is configured to transmit the initial position signal having a frequency band that matches a frequency band of the position detection signal (Deliwala: FIGs. 1, 6, 10, 11: 110 or 1020.1 or 1130; ¶¶0022, 0056, 0079, 0085; Wei: FIGs. 3, 8; ¶¶0054, 0080-0082; Han: FIG. 4: 100, 200; p 4, ¶8, p 5, ¶¶2-3, p 6, ¶1, p 8, ¶9).
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al. (“Deliwala”) in view of U.S. Patent Pub. No. 2010/0253623 A1 to Wei et al. (“Wei”) as applied to claim 8 above, in view of U.S. Patent Pub. No. 20140172373 A1 to Edwards.
As to claim 9, Deliwala and Wei teach the display system of claim 8, as applied above. 
Wei further discloses wherein the controller(30)(FIG. 4B; ¶0058) is configured to determine a current position of the input device(40)(FIG. 3; ¶¶0051, 0054, 0062-0065) using the previous reflection signal (¶0045-0051, 0062-0065) and the reflection signal (¶0045-0051, 0062-0065).
The motivation to combine Wei’s further teachings is set forth above for claim 7.
Deliwala and Wei do not expressly disclose wherein the controller is configured to determine a current position of the input device by applying a first weight to the previous reflection signal and applying a second weight to the reflection signal.
Edwards wherein the controller(110)(FIG. 1; ¶¶0019-0020) is configured to determine a current position of the input object (FIG. 2: 208, 214; ¶¶0028-0030) by applying a first weight to one reflection signal and applying a second weight to another reflection signal (FIGs. 2, 4; ¶¶0027, 0029, 0034, 0037 – Leap Motion sensor tracks objects using reflection signals.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Edwards to provide a display system that more accurately determine input based on the signal-to-noise ratio of received signals (¶0034).
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al. (“Deliwala”) in view of U.S. Patent Pub. No. 2010/0253623 A1 to Wei et al. (“Wei”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2019/0113966 A1 to Connellan et al. (“Connellan”).
As to claim 10, Deliwala and Wei teach the display system of claim 1, as applied above. 
Deliwala and Wei do not expressly disclose wherein the controller is configured to generate predicted position information based on reflection signals received from a predetermined previous point of time to a current point of time, and determine a current position of the input device based on the predicted position information and the reflection signal.
Connellan discloses wherein the controller(1200)(FIG. 12; ¶0095) is configured to generate predicted position information based on reflection signals received from a predetermined previous point of time to a current point of time (¶¶0118, 0170, 0199), and determine a current position of the object (FIG. 12: 1224; ¶¶0121, 0199, 0125) based on the predicted position information and the reflection signal (¶¶0118, 0170, 0199).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Connellan to provide a display system that is able to provide a current position of the input device when one of the signals does not reach the antenna modules due to an occlusion (¶¶0199, 0170).
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0231513 A1 to Deliwala et al. (“Deliwala”) in view of U.S. Patent Pub. No. 2010/0253719 A1 to Wei et al. (“Wei”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2009/0128489 A1 to Liberty et al. (“Liberty”).
As to claim 11, Deliwala and Wei teach the display system of claim 1, as applied above.
Deliwala and Wei do not expressly disclose wherein the controller is configured to stop determining the position of the input device when the position of the input device does not change for a predetermined period of time or a user switches the input device to an Off-state.
Liberty discloses wherein the controller(800)(FIG. 7; ¶0050) is configured to stop determining the position of the input device when the position of the input device does not change for a predetermined period of time (FIG. 5: 608; ¶¶0043, 0052, 0057, 0059, 0063 – when the input device is determined to be stationary, its performs limited functions {i.e., recomputing offset for temperature variations} that do not include determining its position.  During this time the cursor may be displayed or may be removed.) or a user switches the input device to an Off-state.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Deliwala and Wei with Liberty to provide a display system that conserves power when the input device is not being moved.
Other Relevant Prior Art
14.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2012/0256735 A1 to Gilson discloses stop transmitting the initial position signal(e.g. initial position signal for display device(102) or initial position signal of remote control (110))(see Fig. 4; [0032]) after transmitting the initial position signal for a predetermine time(transmission interval)(see Fig. 2; [0024]).
(ii)	U.S. Patent Pub. No. 2004/0157558 A1 to Ishiwatari discloses an input device(1) for stop transmitting the initial signal after transmitting the initial position signal for a predetermine time(see Figs. 14, 20; abstract; [0154, 0213]).  
(iii)	U.S. Patent Pub. No. 2015/0312719 A1 to Cho et al. discloses generate predicted position information based on signals received from a predetermined previous point of time to a current point of time (¶0077), and determine a current position of the object based on the predicted position information and the reflection signal (¶0077).
Conclusion
15.	THIS ACTION IS MADE NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692